DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 3-5, 9, 11, 17, 19-25, 28 and 31-35 are pending in the instant invention.  According to the Amendments to the Claims, filed November 24, 2021, claims 1, 3-5, 9, 11, 17, 19-25, 28, 31, 32 and 35 were amended and claims 2, 6-8, 10, 12-16, 18, 26, 27, 29, 30 and 36-40 were cancelled.

Status of Priority

	This invention claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/806,269, filed February 15, 2019.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on November 24, 2021, is acknowledged: a) Group I - claims 1, 3-5, 9, 11, 17, 19-25, 28 and 31-35; and b) substituted pyrrolo[2,3-d]pyrimidine of Formula (II) - p. 116, Example 12.
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted pyrrolo[2,3-d]pyrimidines of the Formula (II), where Ring A = -piperidinyl, substituted with k R5 substituents, wherein k = 1 and R5 = -S(O)2Rb5, where Rb5 = -pyrazolyl; R1 = -cyclohexyl; and R2 and R3, together with the carbon atom to which they are attached, form Ring B, wherein Ring B = -cyclo-propyl, respectively, which encompass the elected species, were found to be free of the prior art and allowable.
	Accordingly, the inventor or joint inventor should further note that the examiner expanded scope of the instant Markush claim to further encompass substituted pyrrolo[2,3-d]pyrimidines of the Formula (I), where Ring A = -piperidinyl, substituted with k R5 substituents, wherein k = 1, 2, 3, 4, 5, or 6 and at least 1 R5 = -S(O)2Rb5; and R2 and R3, together with the carbon atom to which they are attached, form Ring B, wherein Ring B = -optionally substituted C3-7 cycloalkyl or 5-hydroxy-3,4-dihydro-2H-pyrrol-4-yl, respectively; however, the instant Markush claim failed to be free of the prior art, since it was rejected under 35 U.S.C. § 103 in the Non-Final Rejection, mailed on June 25, 2021.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on June 25, 2021, the instant Markush claim was restricted to substituted pyrrolo[2,3-d]pyrimidines of the Formula (I), where Ring A = -piperidinyl, substituted with k R5 substituents, wherein k = 1, 2, 3, 4, 5, or 6 and at least 1 R5 = -S(O)2Rb5; and R2 and R3, together with the carbon atom to which they are attached, form Ring B, wherein Ring B = -optionally substituted C3-7 cycloalkyl or 5-hydroxy-3,4-dihydro-2H-pyrrol-4-yl, respectively.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on June 25, 2021.
	Next, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on June 25, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed November 24, 2021.
	Thus, a second Office action and prosecution on the merits of claims 1, 3-5, 9, 11, 17, 19-25, 28 and 31-35 is contained within.

Status of Claim Rejections - Improper Markush Grouping

	The inventor’s or joint inventor’s arguments, on pages 38-40 of the Remarks, filed November 24, 2021, with respect to claim 2, have been fully considered, but will not be discussed further, since according to the Amendments to the Claims, filed November 24, 2021, claim 2 has been cancelled by the inventor or joint inventor.

	The inventor’s or joint inventor’s arguments, on pages 38-40 of the Remarks, filed November 24, 2021, with respect to claims 1, 3-5, 9, 11, 17, 19-23, 25, 28 and 35, have been fully considered, but are not persuasive.  Consequently, the rejection of claims 1, 3-5, 9, 11, 17, 19-23, 25, 28 and 35, made in the Non-Final Rejection, mailed on June 25, 2021, is hereby maintained for the reasons of record.
	The inventor or joint inventor primarily argues that the instantly recited substituted pyrrolo[2,3-d]pyrimidines of the Formula (II) share a single structural similarity.  Similarly, the inventor or joint inventor further argues that the instantly recited substituted pyrrolo[2,3-d]-pyrimidines of the Formula (II) share a common use.

	In response to the inventor’s or joint inventor’s argument that (1) the instantly recited substituted pyrrolo[2,3-d]pyrimidines of the Formula (II) share a single structural similarity, and that (2) the instantly recited substituted pyrrolo[2,3-d]pyrimidines of the Formula (II) share a common use, respectively, the examiner respectfully disagrees, since the inventor’s or joint inventor’s arguments presented herein appear inapposite to the reasons of record forming the basis for the instant rejection under Improper Markush Grouping.
	Likewise, the inventor or joint inventor should further note that a Markush grouping may be rejected under the judicially-approved improper Markush grouping principles when the Markush claim contains an improper Markush grouping of alternatively useable members, where either: (1) the alternatively useable members of the Markush group do not share a single structural similarity, or (2) the alternatively useable members of the Markush group do not share a common use.  {See the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications (Supplementary Guidelines), 76 Fed. Reg. 7162 (February 9, 2011), particularly at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)}.
	Next, the inventor or joint inventor should further note that the Markush grouping consisting of substituted pyrrolo[2,3-d]pyrimidines of the Formula (II) is improper, since the substituted pyrrolo[2,3-d]pyrimidines of the Formula (II), as recited in claims 1 and 35, respectively, do not consist of alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity.  {See MPEP § 803.02; and MPEP § 2117}.
	Then, the inventor or joint inventor should further note that, in accord with MPEP § 803.02, [I]f the Markush-type claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush-type claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.
	In the instant case, in accord with MPEP § 803.02, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on June 25, 2021, the instant Markush claim was restricted to substituted pyrrolo[2,3-d]pyrimidines of the Formula (I), where Ring A = -piperidinyl, substituted with k R5 substituents, wherein k = 1, 2, 3, 4, 5, or 6 and at least 1 R5 = -S(O)2Rb5; and R2 and R3, together with the carbon atom to which they are attached, form Ring B, wherein Ring B = -optionally substituted C3-7 cycloalkyl or 5-hydroxy-3,4-dihydro-2H-pyrrol-4-yl, respectively.
	Moreover, in accord with MPEP § 803.02, the inventor or joint inventor should further note that the rejection of the Markush claims under the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members will be maintained until (1) the Markush claims are amended to recite alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity, or (2) the inventor or joint inventor presents convincing arguments illustrating why the alternatively useable members recited in the Markush claims share a single structural similarity and a common use.  {See MPEP § 803.02 and MPEP § 2117}.
	As a result of the Amendments to the Claims, filed November 24, 2021, and to clarify the record, the original rejection, made in the Non-Final Rejection, mailed on June 25, 2021, is amended below, in the section entitled New Claim Rejections - Improper Markush Grouping, to omit cancelled claim 2 and encompass amended claim 24, respectively.


New Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	A compound of Formula (II):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(II)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	Ring A is 4- to 8-membered heterocycloalkyl, wherein the 4- to 8-membered heterocycloalkyl is monocyclic, and further wherein the 4- to 8-membered heterocycloalkyl is fully saturated or partially unsaturated;
	R1 is C1-6 alkyl, C1-6 haloalkyl, C3-14 cycloalkyl-C1-4 alkyl, 4- to 14-membered heterocycloalkyl-C1-4 alkyl, 6- to 14-membered aryl-C1-4 alkyl, 5- to 14-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-14 cycloalkyl, 4- to 14-membered heterocycloalkyl, 6- to 14-membered aryl, or 5- to 14-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C3-14 cycloalkyl-C1-4 alkyl, 4- to 14-membered heterocycloalkyl-C1-4 alkyl, 6- to 14-membered aryl-C1-4 alkyl, 5- to 14-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-14 cycloalkyl, 4- to 14-membered heterocycloalkyl, 6- to 14-membered aryl, or 5- to 14-membered heteroaryl is optionally substituted with 1, 2, 3, 4, 5, or 6 independently selected R4 substituents;
	R2 and R3, together with the carbon atom to which they are attached, form Ring B;
	Ring B is cyclopropyl, wherein the cyclopropyl is optionally substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each R4 is independently H, D, halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C(NRe4)Rb4, C(NRe4)NRc4Rd4, C(O)Rb4, C(O)NRc4Rd4, C(O)NRc4(ORa4), C(O)ORa4, NRc4Rd4, NRc4C(NRe4)Rb4, NRc4C(NRe4)NRc4Rd4, NRc4C(O)Rb4, NRc4C(O)NRc4Rd4, NRc4C(O)ORa4, NRc4NRc4Rd4, NHORa4, NRc4S(O)Rb4, NRc4S(O)NRc4Rd4, NRc4S(O)(NRe4)Rb4, NRc4S(O)2Rb4, NRc4S(O)2NRc4Rd4, ORa4, OC(O)Rb4, OC(O)NRc4Rd4, OP(O)(ORh4)(ORi4), OS(O)(NRe4)Rb4, OS(O)2Rb4, P(O)Rf4Rg4, P(O)(ORh4)(ORi4), SRa4, SF5, S(O)Rb4, S(O)NRc4Rd4, S(O)(NRe4)Rb4, S(O)2Rb4, S(O)2NRc4Rd4, BRj4Rk4, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents;
	each Ra4 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents;
	each Rb4 is independently C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents;
	each Rc4 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents;
	each Rd4 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents; or
	each Rc4 and Rd4, together with the nitrogen atom to which they are attached, form a 4- to 10-membered heterocycloalkyl or 5- or 6-membered heteroaryl, wherein each 4- to 10-membered heterocycloalkyl and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents;
	each Re4 is independently H, CN, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OH, OC1-6 alkyl, OC1-6 haloalkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	each Rf4 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	each Rg4 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	each Rh4 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	each Ri4 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	each Rj4 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl;
	each Rk4 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl; or
	each Rj4 and Rk4, together with the boron atom to which they are attached, form a 5- or 6-membered heterocycloalkyl, wherein each 5- or 6-membered heterocycloalkyl is optionally and independently substituted with 1, 2, 3, or 4 substituents independently selected the group consisting of C1-6 alkyl and C1-6 haloalkyl;
	each R4A is independently H, D, halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C(NRe41)Rb41, C(NRe41)NRc41Rd41, C(O)Rb41, C(O)NRc41Rd41, C(O)NRc41(ORa41), C(O)ORa41, NRc41Rd41, NRc41C(NRe41)Rb41, NRc41C(NRe41)NRc41Rd41, NRc41C(O)Rb41, NRc41C(O)NRc41Rd41, NRc41C(O)ORa41, NRc41NRc41Rd41, NHORa41, NRc41S(O)Rb41, NRc41S(O)NRc41Rd41, NRc41S(O)(NRe41)Rb41, NRc41S(O)2Rb41, NRc41S(O)2NRc41Rd41, ORa41, OC(O)Rb41, OC(O)NRc41Rd41, OP(O)(ORh41)(ORi41), OS(O)(NRe41)Rb41, OS(O)2Rb41, P(O)Rf41Rg41, P(O)(ORh41)(ORi41), SRa41, SF5, S(O)Rb41, S(O)NRc41Rd41, S(O)(NRe41)Rb41, S(O)2Rb41, S(O)2NRc41Rd41, BRj41Rk41, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4B substituents;
	each Ra41 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4B substituents;
	each Rb41 is independently C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4B substituents;
	each Rc41 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4B substituents;
	each Rd41 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4B substituents; or
	each Rc41 and Rd41, together with the nitrogen atom to which they are attached, form a 4- to 7-membered heterocycloalkyl or 5- or 6-membered heteroaryl, wherein each 4- to 7-membered heterocycloalkyl and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4B substituents;
	each Re41 is independently H, CN, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OH, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rf41 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rg41 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rh41 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Ri41 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rj41 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl;
	each Rk41 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl; or
	each Rj41 and Rk41, together with the boron atom to which they are attached, form a 5- or 6-membered heterocycloalkyl, wherein each 5- or 6-membered heterocycloalkyl is optionally and independently substituted with 1, 2, 3, or 4 substituents independently selected the group consisting of C1-6 alkyl and C1-6 haloalkyl;
	each R4B is independently H, D, halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C(NRe42)Rb42, C(NRe42)NRc42Rd42, C(O)Rb42, C(O)NRc42Rd42, C(O)NRc42(ORa42), C(O)ORa42, NRc42Rd42, NRc42C(NRe42)Rb42, NRc42C(NRe42)NRc42Rd42, NRc42C(O)Rb42, NRc42C(O)NRc42Rd42, NRc42C(O)ORa42, NRc42NRc42Rd42, NHORa42, NRc42S(O)Rb42, NRc42S(O)NRc42Rd42, NRc42S(O)(NRe42)Rb42, NRc42S(O)2Rb42, NRc42S(O)2NRc42Rd42, ORa42, OC(O)Rb42, OC(O)NRc42Rd42, OP(O)(ORh42)(ORi42), OS(O)(NRe42)Rb42, OS(O)2Rb42, P(O)Rf42Rg42, P(O)(ORh42)(ORi42), SRa42, SF5, S(O)Rb42, S(O)NRc42Rd42, S(O)(NRe42)Rb42, S(O)2Rb42, S(O)2NRc42Rd42, BRj42Rk42, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Ra42 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rb42 is independently C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rc42 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rd42 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents; or
	each Rc42 and Rd42, together with the nitrogen atom to which they are attached, form a 4- to 7-membered heterocycloalkyl or 5- or 6-membered heteroaryl, wherein each 4- to 7-membered heterocycloalkyl and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Re42 is independently H, CN, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OH, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rf42 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rg42 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rh42 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Ri42 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rj42 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl;
	each Rk42 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl; or
	each Rj42 and Rk42, together with the boron atom to which they are attached, form a 5- or 6-membered heterocycloalkyl, wherein each 5- or 6-membered heterocycloalkyl is optionally and independently substituted with 1, 2, 3, or 4 substituents independently selected the group consisting of C1-6 alkyl and C1-6 haloalkyl;
	each R5 is independently H, D, halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C(NRe5)Rb5, C(NRe5)NRc5Rd5, C(O)Rb5, C(O)NRc5Rd5, C(O)NRc5(ORa5), C(O)ORa5, NRc5Rd5, NRc5C(NRe5)Rb5, NRc5C(NRe5)NRc5Rd5, NRc5C(O)Rb5, NRc5C(O)NRc5Rd5, NRc5C(O)ORa5, NRc5NRc5Rd5, NHORa5, NRc5S(O)Rb5, NRc5S(O)NRc5Rd5, NRc5S(O)(NRe5)Rb5, NRc5S(O)2Rb5, NRc5S(O)2NRc5Rd5, ORa5, OC(O)Rb5, OC(O)NRc5Rd5, OP(O)(ORh5)(ORi5), OS(O)(NRe5)Rb5, OS(O)2Rb5, P(O)Rf5Rg5, P(O)(ORh5)(ORi5), SRa5, SF5, S(O)Rb5, S(O)NRc5Rd5, S(O)(NRe5)Rb5, S(O)2Rb5, S(O)2NRc5Rd5, BRj5Rk5, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents;
	each Ra5 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents;
	each Rb5 is independently C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents;
	each Rc5 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents;
	each Rd5 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents; or
	each Rc5 and Rd5, together with the nitrogen atom to which they are attached, form a 4- to 10-membered heterocycloalkyl or 5- or 6-membered heteroaryl, wherein each 4- to 10-membered heterocycloalkyl and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents;
	each Re5 is independently H, CN, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OH, OC1-6 alkyl, OC1-6 haloalkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	each Rf5 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	each Rg5 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	each Rh5 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	each Ri5 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	each Rj5 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl;
	each Rk5 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl; or
	each Rj5 and Rk5, together with the boron atom to which they are attached, form a 5- or 6-membered heterocycloalkyl, wherein each 5- or 6-membered heterocycloalkyl is optionally and independently substituted with 1, 2, 3, or 4 substituents independently selected the group consisting of C1-6 alkyl and C1-6 haloalkyl;
	each R5A is independently H, D, halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C(NRe51)Rb51, C(NRe51)NRc51Rd51, C(O)Rb51, C(O)NRc51Rd51, C(O)NRc51(ORa51), C(O)ORa51, NRc51Rd51, NRc51C(NRe51)Rb51, NRc51C(NRe51)NRc51Rd51, NRc51C(O)Rb51, NRc51C(O)NRc51Rd51, NRc51C(O)ORa51, NRc51NRc51Rd51, NHORa51, NRc51S(O)Rb51, NRc51S(O)NRc51Rd51, NRc51S(O)(NRe51)Rb51, NRc51S(O)2Rb51, NRc51S(O)2NRc51Rd51, ORa51, OC(O)Rb51, OC(O)NRc51Rd51, OP(O)(ORh51)(ORi51), OS(O)(NRe51)Rb51, OS(O)2Rb51, P(O)Rf51Rg51, P(O)(ORh51)(ORi51), SRa51, SF5, S(O)Rb51, S(O)NRc51Rd51, S(O)(NRe51)Rb51, S(O)2Rb51, S(O)2NRc51Rd51, BRj51Rk51, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each Ra51 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each Rb51 is independently C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each Rc51 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each Rd51 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents; or
	each Rc51 and Rd51, together with the nitrogen atom to which they are attached, form a 4- to 7-membered heterocycloalkyl or 5- or 6-membered heteroaryl, wherein each 4- to 7-membered heterocycloalkyl and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each Re51 is independently H, CN, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OH, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rf51 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rg51 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rh51 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Ri51 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rj51 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl;
	each Rk51 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl; or
	each Rj51 and Rk51, together with the boron atom to which they are attached, form a 5- or 6-membered heterocycloalkyl, wherein each 5- or 6-membered heterocycloalkyl is optionally and independently substituted with 1, 2, 3, or 4 substituents independently selected the group consisting of C1-6 alkyl and C1-6 haloalkyl;
	each R5B is independently H, D, halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C(NRe52)Rb52, C(NRe52)NRc52Rd52, C(O)Rb52, C(O)NRc52Rd52, C(O)NRc52(ORa52), C(O)ORa52, NRc52Rd52, NRc52C(NRe52)Rb52, NRc52C(NRe52)NRc52Rd52, NRc52C(O)Rb52, NRc52C(O)NRc52Rd52, NRc52C(O)ORa52, NRc52NRc52Rd52, NHORa52, NRc52S(O)Rb52, NRc52S(O)NRc52Rd52, NRc52S(O)(NRe52)Rb52, NRc52S(O)2Rb52, NRc52S(O)2NRc52Rd52, ORa52, OC(O)Rb52, OC(O)NRc52Rd52, OP(O)(ORh52)(ORi52), OS(O)(NRe52)Rb52, OS(O)2Rb52, P(O)Rf52Rg52, P(O)(ORh52)(ORi52), SRa52, SF5, S(O)Rb52, S(O)NRc52Rd52, S(O)(NRe52)Rb52, S(O)2Rb52, S(O)2NRc52Rd52, BRj52Rk52, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Ra52 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rb52 is independently C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rc52 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rd52 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents; or
	each Rc52 and Rd52, together with the nitrogen atom to which they are attached, form a 4- to 7-membered heterocycloalkyl or 5- or 6-membered heteroaryl, wherein each 4- to 7-membered heterocycloalkyl and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Re52 is independently H, CN, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OH, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rf52 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rg52 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rh52 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Ri52 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rj52 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl;
	each Rk52 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl; or
	each Rj52 and Rk52, together with the boron atom to which they are attached, form a 5- or 6-membered heterocycloalkyl, wherein each 5- or 6-membered heterocycloalkyl is optionally and independently substituted with 1, 2, 3, or 4 substituents independently selected the group consisting of C1-6 alkyl and C1-6 haloalkyl;
	each RG is independently H, D, halo, CN, NO2, C1-3 alkyl, C1-3 haloalkyl, CN-C1-3 alkyl, HO-C1-3 alkyl, OC1-3 alkyl-C1-3 alkyl, C2-3 alkenyl, C2-3 alkynyl, C(O)C1-3 alkyl, C(O)NH2, C(O)NHC1-3 alkyl, C(O)N(C1-3 alkyl)2, C(O)OH, C(O)OC1-3 alkyl, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, NHC(O)C1-3 alkyl, NHC(O)NH2, NHC(O)NHC1-3 alkyl, NHC(O)N(C1-3 alkyl)2, NHC(O)OC1-3 alkyl, NHS(O)2C1-3 alkyl, NHS(O)2NH2, NHS(O)2NHC1-3 alkyl, NHS(O)2N(C1-3 alkyl)2, OH, OC1-3 alkyl, OC1-3 haloalkyl, OC(O)C1-3 alkyl, OC(O)NHC1-3 alkyl, SH, SC1-3 alkyl, S(O)C1-3 alkyl, S(O)2C1-3 alkyl, S(O)2NH2, S(O)2NHC1-3 alkyl, S(O)2N(C1-3 alkyl)2, or C3-7 cycloalkyl; and
	k is 0, 1, 2, 3, 4, or 5.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl is optionally substituted with 1, 2, 3, 4, 5, or 6 independently selected R4 substituents.

	Claim 4 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-3 alkyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-3 alkyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl is optionally substituted with 1 or 2 independently selected R4 substituents.

	Claim 5 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein each R4 is independently halo, CN, C1-6 alkyl, C1-6 haloalkyl, C2-6 alkenyl, C2-6 alkynyl, C(O)Rb4, C(O)NRc4Rd4, C(O)ORa4, NRc4Rd4, NRc4C(O)Rb4, NRc4C(O)NRc4Rd4, NRc4C(O)ORa4, NRc4S(O)2Rb4, NRc4S(O)2NRc4Rd4, ORa4, OC(O)Rb4, OC(O)NRc4Rd4, S(O)2Rb4, or S(O)2NRc4Rd4, wherein each C1-6 alkyl, C1-6 haloalkyl, C2-6 alkenyl, and C2-6 alkynyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents.

	Claim 9 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Ring A is 4- to 7-membered heterocycloalkyl, wherein the 4- to 7-membered heterocycloalkyl is monocyclic, and further wherein the 4- to 7-membered heterocycloalkyl is fully saturated or partially unsaturated.

	Claim 11 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Ring A is piperidinyl.

	Claim 17 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	each Rb5 is independently C1-6 alkyl, C3-6 cycloalkyl, 4- to 6-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C3-6 cycloalkyl, 4- to 6-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1 or 2 independently selected R5A substituents;
	each R5A is independently halo, C1-6 alkyl, or 4- to 6-membered heterocycloalkyl, wherein each 4- to 6-membered heterocycloalkyl is optionally and independently substituted with 1 or 2 independently selected R5B substituents; and
	each R5B is independently C1-3 alkyl.

	Claim 19 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	each R5 is independently halo or C1-3 alkyl;
	each Rb5 is independently C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1 or 2 independently selected R5A substituents;

	each R5A is independently halo, C1-6 alkyl, or 4- to 7-membered heterocycloalkyl, wherein each C1-6 alkyl and 4- to 7-membered heterocycloalkyl is optionally and independently substituted with 1 or 2 independently selected R5B substituents; and
	each R5B is independently C1-6 alkyl.

	Claim 20 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R1 is C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl is optionally substituted with 1, 2, 3, or 4 independently selected R4 substituents;
	each R4 is independently D, halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C(O)Rb4, C(O)NRc4Rd4, C(O)ORa4, NRc4Rd4, NRc4C(O)Rb4, NRc4C(O)NRc4Rd4, NRc4C(O)ORa4, NRc4S(O)2Rb4, NRc4S(O)2NRc4Rd4, ORa4, OC(O)Rb4, OC(O)NRc4Rd4, SRa4, S(O)2Rb4, S(O)2NRc4Rd4, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents;
	each Ra4 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents;
	each Rb4 is independently C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents;
	each Rc4 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents;
	each Rd4 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents; or
	each Rc4 and Rd4, together with the nitrogen atom to which they are attached, form a 4- to 7-membered heterocycloalkyl or 5- or 6-membered heteroaryl, wherein each 4- to 7-membered heterocycloalkyl and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents;
	each R4A is independently D, halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C(O)Rb41, C(O)NRc41Rd41, C(O)ORa41, NRc41Rd41, NRc41C(O)Rb41, NRc41C(O)NRc41Rd41, NRc41C(O)ORa41, NRc41S(O)(NRe41)Rb41, NRc41S(O)2Rb41, NRc41S(O)2NRc41Rd41, ORa41, OC(O)Rb41, OC(O)NRc41Rd41, SRa41, S(O)2Rb41, S(O)2NRc41Rd41, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4B substituents;
	each Ra41 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4B substituents;
	each Rb41 is independently C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4B substituents;
	each Rc41 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4B substituents;
	each Rd41 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4B substituents;
	each R4B is independently halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C2-6 alkenyl, C2-6 alkynyl, C(O)Rb42, C(O)NRc42Rd42, C(O)ORa42, NRc42Rd42, NRc42C(O)Rb42, NRc42C(O)NRc42Rd42, NRc42C(O)ORa42, NRc42S(O)2Rb42, NRc42S(O)2NRc42Rd42, ORa42, OC(O)Rb42, OC(O)NRc42Rd42, SRa42, S(O)2Rb42, or S(O)2NRc42Rd42, wherein each C1-6 alkyl, C1-6 haloalkyl, C2-6 alkenyl, and C2-6 alkynyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Ra42 is independently H, C1-6 alkyl, or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rb42 is independently C1-6 alkyl or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rc42 is independently H, C1-6 alkyl, or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rd42 is independently H, C1-6 alkyl, or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each R5 is independently halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C(O)Rb5, C(O)NRc5Rd5, C(O)ORa5, NRc5Rd5, NRc5C(O)Rb5, NRc5C(O)NRc5Rd5, NRc5C(O)ORa5, NRc5S(O)Rb5, NRc5S(O)NRc5Rd5, ORa5, OC(O)Rb5, OC(O)NRc5Rd5, SRa5, S(O)2Rb5, S(O)2NRc5Rd5, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents;
	each Ra5 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents;
	each Rb5 is independently C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents;
	each Rc5 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents;
	each Rd5 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents; or
	each Rc5 and Rd5, together with the nitrogen atom to which they are attached, form a 4- to 7-membered heterocycloalkyl or 5- or 6-membered heteroaryl, wherein each 4- to 7-membered heterocycloalkyl and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents;
	each R5A is independently D, halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C(O)Rb51, C(O)NRc51Rd51, C(O)ORa51, NRc51Rd51, NRc51C(O)Rb51, NRc51C(O)NRc51Rd51, NRc51C(O)ORa51, NRc51S(O)2Rb51, NRc51S(O)2NRc51Rd51, ORa51, OC(O)Rb51, OC(O)NRc51Rd51, SRa51, S(O)2Rb51, S(O)2NRc51Rd51, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each Ra51 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each Rb51 is independently C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each Rc51 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each Rd51 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each R5B is independently halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C2-6 alkenyl, C2-6 alkynyl, C(O)Rb52, C(O)NRc52Rd52, C(O)ORa52, NRc52Rd52, NRc52C(O)Rb52, NRc52C(O)NRc52Rd52, NRc52C(O)ORa52, NRc52S(O)2Rb52, NRc52S(O)2NRc52Rd52, ORa52, OC(O)Rb52, OC(O)NRc52Rd52, SRa52, S(O)2Rb52, or S(O)2NRc52Rd52, wherein each C1-6 alkyl, C1-6 haloalkyl, C2-6 alkenyl, and C2-6 alkynyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Ra52 is independently H, C1-6 alkyl, or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rb52 is independently C1-6 alkyl or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rc52 is independently H, C1-6 alkyl, or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rd52 is independently H, C1-6 alkyl, or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents; and
	each RG is independently halo, CN, NO2, C1-3 alkyl, C1-3 haloalkyl, CN-C1-3 alkyl, HO-C1-3 alkyl, OC1-3 alkyl-C1-3 alkyl, C2-3 alkenyl, C2-3 alkynyl, C(O)C1-3 alkyl, C(O)NH2, C(O)NHC1-3 alkyl, C(O)N(C1-3 alkyl)2, C(O)OH, C(O)OC1-3 alkyl, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, NHC(O)C1-3 alkyl, NHC(O)NH2, NHC(O)NHC1-3 alkyl, NHC(O)N(C1-3 alkyl)2, NHC(O)OC1-3 alkyl, NHS(O)2C1-3 alkyl, NHS(O)2NH2, NHS(O)2NHC1-3 alkyl, NHS(O)2N(C1-3 alkyl)2, OH, OC1-3 alkyl, OC1-3 haloalkyl, OC(O)C1-3 alkyl, OC(O)NHC1-3 alkyl, SH, SC1-3 alkyl, S(O)C1-3 alkyl, S(O)2C1-3 alkyl, S(O)2NH2, S(O)2NHC1-3 alkyl, S(O)2N(C1-3 alkyl)2, or C3-7 cycloalkyl.

	Appropriate correction is required.

	Claim 21 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R1 is C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, or 5- to 10-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, or 5- to 10-membered heteroaryl is optionally substituted with 1, 2, 3, or 4 independently selected R4 substituents;
	each R4 is independently D, halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C(O)Rb4, C(O)NRc4Rd4, C(O)ORa4, NRc4Rd4, NRc4C(O)Rb4, NRc4C(O)NRc4Rd4, NRc4C(O)ORa4, NRc4S(O)2Rb4, NRc4S(O)2NRc4Rd4, ORa4, OC(O)Rb4, OC(O)NRc4Rd4, SRa4, S(O)2Rb4, S(O)2NRc4Rd4, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents;
	each Ra4 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents;
	each Rb4 is independently C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents;
	each Rc4 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents;
	each Rd4 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents; or
	each Rc4 and Rd4, together with the nitrogen atom to which they are attached, form a 4- to 7-membered heterocycloalkyl or 5- or 6-membered heteroaryl, wherein each 4- to 7-membered heterocycloalkyl and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents;

	each R4A is independently D, halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C(O)Rb41, C(O)NRc41Rd41, C(O)ORa41, NRc41Rd41, NRc41C(O)Rb41, NRc41C(O)NRc41Rd41, NRc41C(O)ORa41, NRc41S(O)(NRe41)Rb41, NRc41S(O)2Rb41, NRc41S(O)2NRc41Rd41, ORa41, OC(O)Rb41, OC(O)NRc41Rd41, SRa41, S(O)2Rb41, S(O)2NRc41Rd41, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4B substituents;
	each Ra41 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4B substituents;
	each Rb41 is independently C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4B substituents;
	each Rc41 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4B substituents;
	each Rd41 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4B substituents;
	each R4B is independently halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C2-6 alkenyl, C2-6 alkynyl, C(O)Rb42, C(O)NRc42Rd42, C(O)ORa42, NRc42Rd42, NRc42C(O)Rb42, NRc42C(O)NRc42Rd42, NRc42C(O)ORa42, NRc42S(O)2Rb42, NRc42S(O)2NRc42Rd42, ORa42, OC(O)Rb42, OC(O)NRc42Rd42, SRa42, S(O)2Rb42, or S(O)2NRc42Rd42, wherein each C1-6 alkyl, C1-6 haloalkyl, C2-6 alkenyl, and C2-6 alkynyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Ra42 is independently H, C1-6 alkyl, or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rb42 is independently C1-6 alkyl or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rc42 is independently H, C1-6 alkyl, or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rd42 is independently H, C1-6 alkyl, or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each R5 is independently halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C(O)Rb5, C(O)NRc5Rd5, C(O)ORa5, NRc5Rd5, NRc5C(O)Rb5, NRc5C(O)NRc5Rd5, NRc5C(O)ORa5, NRc5S(O)Rb5, NRc5S(O)NRc5Rd5, ORa5, OC(O)Rb5, OC(O)NRc5Rd5, SRa5, S(O)2Rb5, S(O)2NRc5Rd5, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents;
	each Ra5 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents;
	each Rb5 is independently C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents;

	each Rc5 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents;
	each Rd5 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents; or
	each Rc5 and Rd5, together with the nitrogen atom to which they are attached, form a 4- to 7-membered heterocycloalkyl or 5- or 6-membered heteroaryl, wherein each 4- to 7-membered heterocycloalkyl and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents;
	each R5A is independently D, halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C(O)Rb51, C(O)NRc51Rd51, C(O)ORa51, NRc51Rd51, NRc51C(O)Rb51, NRc51C(O)NRc51Rd51, NRc51C(O)ORa51, NRc51S(O)2Rb51, NRc51S(O)2NRc51Rd51, ORa51, OC(O)Rb51, OC(O)NRc51Rd51, SRa51, S(O)2Rb51, S(O)2NRc51Rd51, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each Ra51 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each Rb51 is independently C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each Rc51 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each Rd51 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each R5B is independently halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C2-6 alkenyl, C2-6 alkynyl, C(O)Rb52, C(O)NRc52Rd52, C(O)ORa52, NRc52Rd52, NRc52C(O)Rb52, NRc52C(O)NRc52Rd52, NRc52C(O)ORa52, NRc52S(O)2Rb52, NRc52S(O)2NRc52Rd52, ORa52, OC(O)Rb52, OC(O)NRc52Rd52, SRa52, S(O)2Rb52, or S(O)2NRc52Rd52, wherein each C1-6 alkyl, C1-6 haloalkyl, C2-6 alkenyl, and C2-6 alkynyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Ra52 is independently H, C1-6 alkyl, or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rb52 is independently C1-6 alkyl or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rc52 is independently H, C1-6 alkyl, or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rd52 is independently H, C1-6 alkyl, or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each RG is independently halo, CN, NO2, C1-3 alkyl, C1-3 haloalkyl, CN-C1-3 alkyl, HO-C1-3 alkyl, OC1-3 alkyl-C1-3 alkyl, C2-3 alkenyl, C2-3 alkynyl, C(O)C1-3 alkyl, C(O)NH2, C(O)NHC1-3 alkyl, C(O)N(C1-3 alkyl)2, C(O)OH, C(O)OC1-3 alkyl, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, NHC(O)C1-3 alkyl, NHC(O)NH2, NHC(O)NHC1-3 alkyl, NHC(O)N(C1-3 alkyl)2, NHC(O)OC1-3 alkyl, NHS(O)2C1-3 alkyl, NHS(O)2NH2, NHS(O)2NHC1-3 alkyl, NHS(O)2N(C1-3 alkyl)2, OH, OC1-3 alkyl, OC1-3 haloalkyl, OC(O)C1-3 alkyl, OC(O)NHC1-3 alkyl, SH, SC1-3 alkyl, S(O)C1-3 alkyl, S(O)2C1-3 alkyl, S(O)2NH2, S(O)2NHC1-3 alkyl, S(O)2N(C1-3 alkyl)2, or C3-7 cycloalkyl; and
	k is 0, 1, 2, 3, or 4.

	Appropriate correction is required.

	Claim 22 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	Ring A is 4- to 6-membered heterocycloalkyl, wherein the 4- to 6-membered heterocycloalkyl is monocyclic, and further wherein the 4- to 6-membered heterocycloalkyl is fully saturated or partially unsaturated;
	R1 is C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, or 5- to 10-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, or 5- to 10-membered heteroaryl is optionally substituted with 1, 2, or 3 independently selected R4 substituents;
	each R4 is independently H, halo, CN, C1-6 alkyl, C1-6 haloalkyl, C(O)Rb4, C(O)NRc4Rd4, C(O)ORa4, NRc4Rd4, NRc4C(O)Rb4, NRc4C(O)NRc4Rd4, NRc4C(O)ORa4, NRc4S(O)2Rb4, NRc4S(O)2NRc4Rd4, ORa4, OC(O)Rb4, OC(O)NRc4Rd4, S(O)2Rb4, S(O)2NRc4Rd4, or C3-4 cycloalkyl;
	each Ra4 is independently H, C1-6 alkyl, or C1-6 haloalkyl;
	each Rc4 is independently H, C1-6 alkyl, or C1-6 haloalkyl;
	each Rd4 is independently H, C1-6 alkyl, or C1-6 haloalkyl;
	each R5 is independently H, halo, CN, C1-3 alkyl, or C1-3 haloalkyl;
	each Rb5 is independently C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents;
	each R5A is independently H, D, halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C(O)Rb51, C(O)NRc51Rd51, C(O)ORa51, NRc51Rd51, NRc51C(O)Rb51, NRc51C(O)NRc51Rd51, NRc51C(O)ORa51, NRc51S(O)2Rb51, NRc51S(O)2NRc51Rd51, ORa51, OC(O)Rb51, OC(O)NRc51Rd51, S(O)2Rb51, S(O)2NRc51Rd51, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each Ra51 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each Rb51 is independently C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each Rc51 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each Rd51 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each R5B is independently H, halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, CN-C1-3 alkyl, HO-C1-3 alkyl, OC1-3 alkyl-C1-3 alkyl, C2-3 alkenyl, C2-3 alkynyl, C(O)C1-3 alkyl, C(O)NH2, C(O)NHC1-3 alkyl, C(O)N(C1-3 alkyl)2, C(O)OH, C(O)OC1-3 alkyl, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, NHC(O)C1-3 alkyl, NHC(O)NH2, NHC(O)NHC1-3 alkyl, NHC(O)N(C1-3 alkyl)2, NHC(O)OC1-3 alkyl, NHS(O)2C1-3 alkyl, NHS(O)2NH2, NHS(O)2NHC1-3 alkyl, NHS(O)2N(C1-3 alkyl)2, OH, OC1-3 alkyl, OC1-3 haloalkyl, OC(O)C1-3 alkyl, OC(O)NHC1-3 alkyl, SH, SC1-3 alkyl, S(O)C1-3 alkyl, S(O)2C1-3 alkyl, S(O)2NH2, S(O)2NHC1-3 alkyl, S(O)2N(C1-3 alkyl)2, or C3-7 cycloalkyl; and
	k is 1 or 2.

	Appropriate correction is required.

	Claim 23 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	Ring A is 4- to 6-membered heterocycloalkyl, wherein the 4- to 6-membered heterocycloalkyl is monocyclic, and further wherein the 4- to 6-membered heterocycloalkyl is fully saturated or partially unsaturated;
	R1 is C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl is optionally substituted with 1, 2, or 3 independently selected R4 substituents;
	R2 and R3, together with the carbon atom to which they are attached, form Ring B;
	Ring B is cyclopropyl;
	each R4 is independently halo, CN, C1-6 alkyl, C1-6 haloalkyl, NRc4Rd4, or ORa4;
	each Ra4 is independently H or C1-6 alkyl;
	each Rc4 is independently H or C1-6 alkyl;
	each Rd4 is independently H or C1-6 alkyl;
	each R5 is independently halo, C1-3 alkyl, C1-3 haloalkyl, NRc5Rd5, or ORa5;
	each Ra5 is independently H or C1-6 alkyl;
	each Rb5 is independently C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1 or 2 independently selected R5A substituents;
	each Rc5 is independently H or C1-6 alkyl;
	each Rd5 is independently H or C1-6 alkyl;
	each R5A is independently halo, CN, C1-6 alkyl, C1-6 haloalkyl, C(O)Rb51, C(O)NRc51Rd51, C(O)ORa51, NRc51Rd51, NRc51C(O)Rb51, NRc51C(O)NRc51Rd51, NRc51C(O)ORa51, NRc51S(O)2Rb51, NRc51S(O)2NRc51Rd51, ORa51, OC(O)Rb51, OC(O)NRc51Rd51, SRa51, S(O)2Rb51, S(O)2NRc51Rd51, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1 or 2 independently selected R5B substituents;
	each Ra51 is independently H, C1-6 alkyl, or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1 or 2 independently selected R5B substituents;
	each Rb51 is independently C1-6 alkyl or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1 or 2 independently selected R5B substituents;
	each Rc51 is independently H, C1-6 alkyl, or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1 or 2 independently selected R5B substituents;
	each Rd51 is independently H, C1-6 alkyl, or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1 or 2 independently selected R5B substituents;
	each R5B is independently halo, CN, C1-6 alkyl, or C1-6 haloalkyl; and
	k is 1 or 2.

	Appropriate correction is required.

	Claim 24 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	Ring A is piperidinyl;
	R1 is C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-3 alkyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-3 alkyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl is optionally substituted with 1 or 2 independently selected R4 substituents;
	R2 and R3, together with the carbon atom to which they are attached, form Ring B;
	Ring B is cyclopropyl;
	each R4 is independently halo, C1-3 alkyl, OH, or OC1-3 alkyl;
	each R5 is independently halo or C1-3 alkyl; and
	each Rb5 is independently C1-6 alkyl, C3-6 cycloalkyl, 4- to 6-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C3-6 cycloalkyl, 4- to 6-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1 or 2 independently selected R5A substituents;
	each R5A is independently halo, C1-6 alkyl, or 4- to 6-membered heterocycloalkyl, wherein each 4- to 6-membered heterocycloalkyl is optionally and independently substituted with 1 or 2 independently selected R5B substituents;
	each R5B is independently C1-3 alkyl; and
	k is 1 or 2.

	Appropriate correction is required.

	Claim 25 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	Ring A is 4- to 7-membered heterocycloalkyl, wherein the 4- to 7-membered heterocycloalkyl is monocyclic, and further wherein the 4- to 7-membered heterocycloalkyl is fully saturated or partially unsaturated;
	R1 is C1-6 haloalkyl, C3-7 cycloalkyl, or phenyl, wherein the C1-6 haloalkyl, C3-7 cycloalkyl, or phenyl is optionally substituted with 1 or 2 independently selected R4 substituents;
	R2 and R3, together with the carbon atom to which they are attached, form Ring B;
	Ring B is cyclopropyl;
	each R4 is independently C1-6 alkyl or C1-6 haloalkyl;
	each R5 is independently C1-6 alkyl, C1-6 haloalkyl, or S(O)2Rb5;
	each Rb5 is independently C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1 or 2 independently selected R5A substituents;
	each R5A is independently halo, CN, C1-6 alkyl, or C1-6 haloalkyl; and
	k is 0, 1, 2, 3, or 4.

	Appropriate correction is required.

	Claim 28 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is of Formula (IIIc):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(IIIc)
or a pharmaceutically acceptable salt or stereoisomer thereof.

	Claim 31 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is of Formula (IVc):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(IVc)
or a pharmaceutically acceptable salt or stereoisomer thereof.

	Claim 32 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is of Formula (IVd):

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(IVd)
or a pharmaceutically acceptable salt or stereoisomer thereof.

	Claim 33 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is selected from the group consisting of:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
,

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
,

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, and 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
,

or a pharmaceutically acceptable salt or stereoisomer thereof.

	Claim 34 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
,

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
,

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
, 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
,

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
, 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
,
and 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.

	Claim 35 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable carrier and the compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.


New Claim Rejections - Improper Markush Grouping

	A Markush claim recites a list of alternatively useable members.  The listing of specified alternatives within a Markush claim is referred to as a Markush group or a Markush grouping.  {see Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003).  The claim language defined by a Markush grouping requires selection from a closed group consisting of the alternatively useable members (Id. at 1280, 67 USPQ2d at 1196).  {See MPEP § 2111.03, subsection II, for a discussion of consisting of in the context of Markush groupings}.
	A Markush grouping may be rejected under the judicially-approved improper Markush grouping principles when the Markush claim contains an improper Markush grouping of alternatively useable members, where either: (1) the alternatively useable members of the Markush group do not share a single structural similarity, or (2) the alternatively useable members of the Markush group do not share a common use.  {See the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications (Supplementary Guidelines), 76 Fed. Reg. 7162 (February 9, 2011), particularly at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)}.
	The inventor or joint inventor should note that claims 1, 3-5, 9, 11, 17, 19-25, 28 and 35 are rejected on the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members.  {See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984)}.
	Similarly, the inventor or joint inventor should further note that a Markush grouping is proper if: (1) the alternatively useable members of the Markush group (i.e. alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a single structural similarity and belong to the same recognized physical or chemical class or to the same art-recognized class, and (2) the alternatively useable members of the Markush group (i.e. alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a common use and are disclosed in the specification or known in the art to be functionally equivalent.  {See Supplementary Guidelines at 7166 and MPEP § 2117; and see MPEP § 2111.03 and MPEP § 2173.05(h) for discussions of when a Markush grouping may be indefinite under 35 U.S.C. § 112(b)}.
	Likewise, the inventor or joint inventor should further note that the Markush grouping consisting of substituted pyrrolo[2,3-d]pyrimidines of the Formula (II) is improper, since the substituted pyrrolo[2,3-d]pyrimidines of the Formula (II), as recited in claims 1 and 35, respectively, do not consist of alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity.  {See MPEP § 803.02; and MPEP § 2117}.
	Next, the inventor or joint inventor should further note that the rejection of the Markush claims under the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members will be maintained until (1) the Markush claims are amended to recite alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity, or (2) the inventor or joint inventor presents convincing arguments illustrating why the alternatively useable members recited in the Markush claims share a single structural similarity and a common use.  {See MPEP § 803.02 and MPEP § 2117}.

	Moreover, the inventor or joint inventor should further note that this is a rejection on the merits and may be appealed to the Patent Trial and Appeal Board in accordance with 35 U.S.C. § 134 and 37 CFR 41.31(a)(1).
	In accordance with the principles of compact prosecution, MPEP § 803.02, and MPEP § 2117, respectively, the examiner suggests the inventor or joint inventor amend the scope of the substituted pyrrolo[2,3-d]pyrimidines of the Formula (II) to recite substituted pyrrolo[2,3-d]-pyrimidines of the Formula (II), where Ring A = -a monocyclic 4- to 8-membered heterocycloalkyl, wherein the heterocycloalkyl is fully saturated or partially unsaturated; and R2 and R3, together with the carbon atom to which they are attached, form Ring B, wherein Ring B = -optionally substituted cyclopropyl, respectively, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	The inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed November 24, 2021, necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The inventor or joint inventor is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624